Exhibit 10

SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 21st day of March, 2013 (“Closing Date”), but is effective as
of March 13, 2013, by and between SILICON VALLEY BANK (“Bank”) and WIRELESS
RONIN TECHNOLOGIES, INC., a Minnesota corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 18, 2010 (as the same has and may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank extend the Revolving Line Maturity Date and
make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Although Bank is under no obligation to do so, Bank is willing to extend the
Revolving Line Maturity Date and make certain other revisions to the Loan
Agreement, all on the terms and conditions set forth in this Amendment, so long
as Borrower complies with the terms, covenants and conditions set forth in this
Amendment in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 (Letters of Credit Sublimit). Section 2.1.2(a) of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

(a) Bank shall issue or have issued Letters of Credit denominated in Dollars or
a Foreign Currency for Borrower’s account. The Dollar Equivalent of the face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve) may not exceed Two Hundred
Forty Thousand Dollars ($240,000).



--------------------------------------------------------------------------------

2.2 Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(a) Tangible Net Worth. Commencing with the month ending (i) March 31, 2013, a
Tangible Net Worth of at least One Million Six Hundred Eighty Thousand Dollars
($1,680,000), and (ii) April 30, 2013 and on the last day of each month
thereafter, a Tangible Net Worth of at least One Million Six Hundred Eighty
Thousand Dollars ($1,680,000), which amount shall be increased, commencing with
the quarter ending March 31, 2013 and each quarter thereafter, by the sum of
(y) fifty percent (50%) of Borrower’s quarterly Net Income (without reduction
for any losses) for such quarter, plus (z) fifty percent (50%) of all proceeds
received from the issuance of equity during such quarter and/or the principal
amount of all Subordinated Debt incurred during such quarter, provided, however,
the foregoing adjustment shall exclude proceeds of up to One Million Five
Hundred Sixty Thousand Dollars ($1,560,000) received by Borrower from the
issuance of equity raised during the quarter ending March 31, 2013.

Provided there are no outstanding Credit Extensions (other than the Lease Letter
of Credit) under the Revolving Line, the failure of Borrower to maintain the
minimum Tangible Net Worth set forth above shall not constitute an Event of
Default hereunder; provided that no Credit Extensions (other than the Lease
Letter of Credit) shall be made until Borrower maintains the minimum Tangible
Net Worth set forth above, as determined by Bank, in its sole discretion.

2.3 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement are hereby amended
by deleting each in its entirety and replacing each with the following:

“Revolving Line” is an Advance or Advances in an amount not to exceed One
Million Five Hundred Thousand Dollars ($1,500,000) at any time.

“Revolving Line Maturity Date” is March 12, 2014.

3. Compliance Certificate. From and after the Closing Date, Exhibit B of the
Loan Agreement is replaced in its entirety with Exhibit B attached hereto and
all references in the Loan Agreement to the Compliance Certificate shall be
deemed to refer to Exhibit B attached hereto.

4. Limitation of Amendments.

4.1 The amendments set forth in Sections 2 and 3 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

4.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default, has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date and the First Loan Modification Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect except to the extent that the Borrower
amended its (a) bylaws effective October 27, 2011, such bylaws having been filed
with the SEC at http://www.sec.gov/Archives/
edgar/data/1356093/000095012311094400/c24019exv3.htm and (b) Articles of
Incorporation effective December 14, 2012, such amendment having been filed with
the SEC at
http://www.sec.gov/Archives/edgar/data/1356093/000119312512486173/d447643dex3.htm;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

3



--------------------------------------------------------------------------------

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Ten Thousand
Dollars ($10,000), and (c) payment of all Bank’s legal fees and expenses in
connection with the preparation and negotiation of this Amendment and the other
Loan Documents.

[Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By:  

/s/ Kimberly A. Stover

Name: Kimberly A. Stover

Title: VP

 

BORROWER WIRELESS RONIN TECHNOLOGIES, INC. By:  

/s/ Darin P. McAreavey

Darin P. McAreavey, Senior Vice President

and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK      Date:                         FROM:   WIRELESS
RONIN TECHNOLOGIES, INC.   

The undersigned authorized officer of Wireless Ronin Technologies, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending with all required covenants except
as noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies   Monthly financial statements with Compliance Certificate   
Monthly within 30 days      Yes  No    Annual financial statement (CPA Audited)
   FYE within 120 days      Yes  No    10-Q, 10-K, and 8-K    Within 5 days
after filing with SEC    A/R & A/P Agings, Inventory reports, Deferred revenue
reports and general ledger    Weekly (Monthly within 15 days during a Streamline
Period)      Yes  No    Transaction Reports    Weekly (Monthly within 15 days
during a Streamline Period) and with each request for a Credit Extension     
Yes  No    Board Projections    30 days prior to FYE and as amended      Yes  No
  



--------------------------------------------------------------------------------

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

Financial Covenants

   Required      Actual      Complies  

Maintain at all times (certified monthly):

         Commencing with the month ending (i) March 31, 2013, a Tangible Net
Worth of at least One Million Six Hundred Eighty Thousand Dollars ($1,680,000),
and (ii) April 30, 2013 and on the last day of each month thereafter, a Tangible
Net Worth of at least One Million Six Hundred Eighty Thousand Dollars
($1,680,000), which amount shall be increased, commencing with the quarter
ending March 31, 2013 and each quarter thereafter, by the sum of (y) fifty
percent (50%) of Borrower’s quarterly Net Income (without reduction for any
losses) for such quarter, plus (z) fifty percent (50%) of all proceeds received
from the issuance of equity during such quarter and/or the principal amount of
all Subordinated Debt incurred during such quarter, provided, however, the
foregoing adjustment shall exclude proceeds of up to One Million Five Hundred
Sixty Thousand Dollars ($1,560,000) received by Borrower from the issuance of
equity raised during the quarter ending March 31, 2013    $ 1,680,000       $
                     Yes No   

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

  

 

  

 

 

WIRELESS RONIN TECHNOLOGIES, INC     BANK USE ONLY       Received by:  

 

      AUTHORIZED SIGNER By  

 

    Date:  

 

  Darin P. McAreavey, Chief Financial Officer             Verified:  

 

      AUTHORIZED SIGNER       Date:  

 

      Compliance Status:    Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                                      

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I. Tangible Net Worth (Section 6.9(a))

 

Required:    Commencing with the month ending (i) March 31, 2013, a Tangible Net
Worth of at least One Million Six Hundred Eighty Thousand Dollars ($1,680,000),
and (ii) April 30, 2013 and on the last day of each month thereafter, a Tangible
Net Worth of at least One Million Six Hundred Eighty Thousand Dollars
($1,680,000), which amount shall be increased, commencing with the quarter
ending March 31, 2013 and each quarter thereafter, by the sum of (y) fifty
percent (50%) of Borrower’s quarterly Net Income (without reduction for any
losses) for such quarter, plus (z) fifty percent (50%) of all proceeds received
from the issuance of equity during such quarter and/or the principal amount of
all Subordinated Debt incurred during such quarter, provided, however, the
foregoing adjustment shall exclude proceeds of up to One Million Five Hundred
Sixty Thousand Dollars ($1,560,000) received by Borrower from the issuance of
equity raised during the quarter ending March 31, 2013.

Actual:

 

A.    Aggregate value of total assets of Borrower and its Subsidiaries   
$             B.    Aggregate value of goodwill of Borrower and its Subsidiaries
   $             C.    Aggregate value of intangible assets of Borrower and its
Subsidiaries    $             D.    Aggregate value of notes, accounts
receivable and other obligations owing to Borrower from its officers or other
Affiliates of Borrower and its Subsidiaries    $             E.    Aggregate
value of any reserves not already deducted from assets    $             F.   
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness
but excluding all other Subordinated Debt    $             G.    Value of line
A, minus line B, minus line C, minus line D, minus line E, minus line F)   
$            

Is line G equal to or greater than the required amount set forth above?

 

             No, not in compliance                Yes, in compliance

Provided there are no outstanding Credit Extensions (other than the Lease Letter
of Credit) under the Revolving Line, the failure of Borrower to maintain the
minimum Tangible Net Worth set forth above shall not constitute an Event of
Default hereunder; provided that no Credit Extensions (other than the Lease
Letter of Credit) shall be made until Borrower maintains the minimum Tangible
Net Worth set forth above, as determined by Bank, in its sole discretion.